IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,038



                EX PARTE REGINALD LAMONT HOOPER, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. CR-24533-A IN THE 217 TH JUDICIAL DISTRICT COURT
                      FROM ANGELINA COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault of a public servant and sentenced to thirty years’ imprisonment. The Tenth Court of Appeals

affirmed his conviction after remand from this Court. Hooper v. State, No. 10-04-00265-CR (Tex.

App. – Waco, March 12, 2008).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely advise him of his right to file petition for discretionary review pro se. We remanded
                                                                                                        2

this application to the trial court for findings of fact and conclusions of law.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely advise him

of his right to petition for discretionary review pro se. The trial court recommends that relief be

granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Tenth Court of Appeals in Cause No. 10-04-00265-CR that affirmed his conviction

in Cause No. CR-24533-A from the 217th Judicial District Court of Angelina County. Applicant

shall file his petition for discretionary review with the Tenth Court of Appeals within 30 days of the

date on which this Court’s mandate issues.



Delivered: November 26, 2008
Do not publish